     Case 20-10324      Doc 541     Filed 02/23/21 Entered 02/23/21 16:50:25          Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  BARRY WISNER CHAPIN,                             Ch. 7
    Debtor                                         20-10324-JEB


                                                Order

MATTER:
#540 Emergency Joint Motion filed by Trustee Harold B. Murphy For Order Continuing Hearings
Re: #252 Motion for Relief From Stay, #382 Motion for Relief From Stay, #527 Motion for Order
Authorizing Payment to Auctioneer and Real Estate Broker for Services Relative to Public Auction

Granted as follows. The hearings on the Motion for Relief from Stay filed by RH Fund XX, LLC and
the Motion for Relief from Stay filed by United States of America (the "Hearings") are continued to March
9, 2021 at 3:00 p.m. The Order and Notice of Video Hearings dated December 1, 2020 shall apply
to the continued Hearings. The hearing on the Trustee's Motion for Order Authorizing Payment to
Auctioneer and Real Estate Broker for Services Relative to Public Auction [#527] will proceed as
scheduled.

The Trustee is responsible for: 1) serving a copy of this Order upon all parties entitled to notice;
and 2) filing a certificate of such service by February 24, 2021. If the Trustee fails to serve this
Order or file a certificate of service, the Court will take such action as is appropriate, which may
include canceling the Hearings.

To facilitate informal discussions similar to those that occur just prior to in-person hearings, the
Court urges the parties to confer briefly at least 48 hours prior to the scheduled hearing.

Dated: 2/23/2021                                   By the Court,




                                                   Janet E. Bostwick
                                                   United States Bankruptcy Judge
